— In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 18, 1984, which denied its motion for an adjournment of the trial date, for discovery and examinations before trial of the plaintiff.
Order affirmed, without costs or disbursements.
This action was commenced on March 9, 1984 by service of a summons and complaint. An answer was served on April 3, 1984. A note of issue and statement of readiness were filed by the plaintiff on or about June 12, 1984 and the matter was set down for a trial on October 2, 1984.
By notice of motion dated September 27, 1984, the defendant moved for an adjournment of the trial date to conduct discovery proceedings and examinations before trial. Special Term denied the motion by order dated October 18, 1984.
We note that the defendant’s prior attorney had advised defendant in March or April 1984 that he could not represent it.
Based on the record before us, we conclude that the defendant failed to establish, pursuant to the provisions of the Rules of the Chief Administrator of the Courts (22 NYCRR 103.4) and the rules of this court (22 NYCRR 675.7), that unusual or unanticipated circumstances had developed subsequent to the filing of the note of issue and statement of readiness to warrant additional pretrial proceedings (see, Ehrhart v County of Nassau, 106 AD2d 488). Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.